DETAILED ACTION
Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. 	Claims 24-29 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 24 recites the limitation "the at least one false positive sensor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It appears Claim 24 should depend from claim 23. For examination purposes claim 24 will be treated as depending from claim 23. 
	b. Claim 25 recites the limitation "the at least one false positive sensor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It appears Claim 25 should depend from claim 23. For examination purposes claim 25 will be treated as depending from claim 23.
	c. Claim 26 recites the limitation "the at least one false positive sensor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It appears Claim 26 should depend from claim 23. For examination purposes claim 26 will be treated as depending from claim 23.
	d. Claim 30 recites the limitation “the predetermined condition for stopping the output from the warning device” in line 3. There is insufficient antecedent basis for this limitation in the claim. It appears Claim 30 should depend from claim 23. For examination purposes claim 30 will be treated as depending from claim 23.
	e. Claims 27-29 and 31 are rejected as depending upon a rejected claim.

3. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 2, 4, 7, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137).  
	a. Regarding claim 1, de Wit teaches a warning system for preventing injury to feeders by a mother in an animal farrowing location [preventing shoats from being crushed to death in hog breeding operations, claim 1], the system comprising a vibratory detector 2, 3 for detecting a vibratory signal from one or more feeders [at least one microphone (2, 3), claim 1]; a processor 4 in communication with the vibratory detector configured for determining from at least one characteristic of the vibratory signal a possible action event and for determining from a pattern of possible action events a likely action event [an acoustic signal from said microphone corresponding to a stored comparison noise signal, claim 1; noise detector 4 which, out of the noises picked by the microphones, filters only the noise to which it is set, col. 2 lines 67-68, col. 3 line 1; a specific cry or to release specific noises known to hog breeders as the "shoats death cry." Col. 1 lines 48-50]; a warning device 5 in communication with the processor for providing an output in response to the likely action event [a warning unit (5) activated by the pulse released by said noise detector (4), claim 1]. 
	De Wit does not specifically teach at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition. Lareau teaches at least one false positive sensor [motion detector 60 [0027]] in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1] for the purpose of providing a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit to include at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition as taught by Lareau because doing so would have provided a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases.  
	b. Regarding claim 2, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 having at least one false positive sensor [motion detector 60 [0027]] for stopping the output from the warning device for a health or safety of the mother [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1].
De Wit in view of Lareau does not specifically teach of a discrete switch for stopping the output from the warning device. It would have been an obvious design choice before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a discrete switch because doing so would have provided the control circuit/processor with an electrical component to disconnect or connect conducting paths. 
 c. Regarding claim 4, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 having at least one false positive sensor [motion detector 60 [0027]] in communication with the processor and the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1]. De Wit further teaches transceiver in communication with the processor and in communication with a separate warning system 5 [connection between the microphone or microphones 2, 3 and the noise detector 4, and/or the connection between the detector 4 and the warning unit 5, may be effected without wires, for example by radio waves, col. 3 lines 12-16] for detecting a vibratory signal from one or more separate feeders in a separate location [used for a plurality of farrowing pens, col. 3 lines 20-21; to provide a detector for each pen col. 2 line 6].
d. Regarding claim 7, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 includes stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1]. De Wit in view of Lareau does not specifically teach a timer for stopping the output from the warning device in the event a prior output occurred within a pre-determined period of time. Lareau teaches a timer [the control means may utilize timers such that the air will continue blowing for a preset time after detection of movement [0010]] for stopping the output from the warning device in the event a prior output occurred within a pre-determined period of time [Please note this is an intended use limitation and the timer is capable of stopping the output from the warning device in the event a prior output occurred within a pre-determined period of time] for the purpose of providing the warning system processor with timers to stop the output from the warning device after a preset period of time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a timer for stopping the output from the warning device in the event a prior output occurred within a pre-determined period of time as taught by Lareau because doing so would have provided the warning system processor with timers to stop the output from the warning device after a preset period of time. 
e. Regarding claim 10, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1 wherein the at least one characteristic of the vibratory signal comprises at least one chosen from a frequency and a magnitude of the vibratory signal [a specific frequency of the noise detector is used as a control frequency. The noises are picked up by appropriate microphones, and are passed to the noise detector. As soon as the acoustic frequency to which it is set occurs, the said noise detector releases an electrical pulse which actuates a suitable warning unit, col. 1 lines 59-64].
f. Regarding claim 17, de Wit teaches a method for preventing injury to feeders by a mother in an animal farrowing location [preventing shoats from being crushed to death in hog breeding operations, claim 1], the method comprising detecting with a vibratory detector 2, 3 a vibratory signal from one or more feeders [at least one microphone (2, 3), claim 1]; deriving with a processor 4 at least one characteristic of the vibratory signal, determining with the processor from the at least one characteristic of the vibratory signal a possible action event, determining with the processor from a pattern of possible action events a likely action event [an acoustic signal from said microphone corresponding to a stored comparison noise signal, claim 1; noise detector 4 which, out of the noises picked by the microphones, filters only the noise to which it is set, col. 2 lines 67-68, col. 3 line 1; a specific cry or to release specific noises known to hog breeders as the "shoats death cry." Col. 1 lines 48-50]; and providing with a warning device 5 an output in response to the action even [a warning unit (5) activated by the pulse released by said noise detector (4), claim 1], wherein the at least one characteristic of the vibratory signal comprises at least one chosen from a frequency and a magnitude of the vibratory signal [a specific frequency of the noise detector is used as a control frequency. The noises are picked up by appropriate microphones, and are passed to the noise detector. As soon as the acoustic frequency to which it is set occurs, the said noise detector releases an electrical pulse which actuates a suitable warning unit, col. 1 lines 59-64]. 
De Wit does not specifically teach providing at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition. Lareau teaches at least one false positive sensor [motion detector 60 [0027]] in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1] for the purpose of providing a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit to include at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition as taught by Lareau because doing so would have provided a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases.

6. 	Claims 3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Hotchkin (2019/0125509).
a. Regarding claim 3, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1, wherein no movement of the mother is the predetermined condition for stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1; when the sow is in a prone position, the motion detector will not detect movement and the blower will not operate, abstract].
De Wit in view of Lareau does not specifically teach an accelerometer worn by the mother wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition. Hotchkin teaches accelerometer 23 [position sensor 23 corresponds to a three-axis accelerometer, from which a change in position is determined [0068]] worn by mother 15 [smartphone 10 is attached to the body of the mare 15 [0054]; smartphone 10 comprises position sensor 23 [0052]] wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition [position sensor 23  can distinguish movement corresponding to the mare 15 lying down [0068]; smartphone 10 is configured to ensure that the sensor(s) 23, 24 are producing measurements that satisfy the predetermined criteria for at least a specified time. In this way, the chance of spurious measurements not associated with the mare 15 lying down is reduced [0071]] for the purpose of providing a warning system with an accelerometer configured to detect no movement of the mother for at least a specified time prior to the likely action event to reduce the chance of spurious measurements. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include an accelerometer worn by the mother wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition as taught by Hotchkin because doing so would have provided a warning system with an accelerometer configured to detect no movement of the mother for at least a specified time prior to the likely action event to reduce the chance of spurious measurements.  
b. Regarding claim 8, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 having the predetermined condition for stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1]. 
De Wit in view of Lareau does not specifically teach a thermometer worn by the mother for determining a temperature of the mother and wherein the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold. Hotchkin teaches a thermometer 30 worn by the mother for determining a temperature of the mother 15 [auxiliary device 30 is a mare temperature sensor for measuring the body temperature of the mare 15, and is attached to the mare 15 [0086]] and the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold [receiving auxiliary information from one or more local auxiliary devices; determining that the received auxiliary information meets predetermined auxiliary criteria associated with the auxiliary information; and in response, communicating, at least in part via a public mobile telecommunications communication network, to one or more receiver devices a message indicative of identification of the predetermined auxiliary criteria being met [0015]] for the purpose of providing a warning system with a thermometer worn by the mother for determining that the temperature meets predetermined criteria and in response, communicating a message indicative of identification of the predetermined threshold. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a thermometer worn by the mother for determining a temperature of the mother and wherein the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold as taught by Hotchkin because doing so would have provided a warning system with a thermometer worn by the mother for determining that the temperature meets predetermined criteria and in response, communicating a message indicative of identification of the predetermined threshold.  

7. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Mikkelsen (US 2018/0071069).
a. Regarding claim 9, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 having the predetermined condition for stopping the output from the warning device when the likely action event is a false positive [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1; when the sow is in a prone position, the motion detector will not detect movement and the blower will not operate, abstract]. De Wit in view of Lareau does not specifically teach a camera in communication with the processor for taking pictures of the mother and determining a relative position between the mother and the one or more feeders, wherein the predetermined condition occurs when the relative position indicates that the likely action event is a false positive. Mikkelsen teaches camera 202 [thermal camera 202 [0181]] in communication with the processor [recorded images are sent to a server on which the image processing and detection of newborn piglets is performed [0176]] for taking pictures of the mother 101 [farrowing sow 101 [0180]] and determining a relative position between the mother and the one or more feeders [configured for generating a series of current thermal images of at least a portion of the behind of the sow, in which the vulva and piglet are visible during birth, and at least a portion of the area behind the sow, where the newborn piglet rests immediately after its birth [0140]], wherein the predetermined condition occurs when the relative position indicates that the likely action event is a false positive [identification of if the sow is standing up or lying down in the farrowing pen [0146]] for the purpose of providing a warning system with a camera in communication with the processor for taking pictures determining a relative position between the mother and one or more feeders, wherein the predetermined condition occurs when the relative position indicates no movement of the mother in the farrowing pen in order for farmers to be able reduce piglet mortality in a cost-efficient manner. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a camera in communication with the processor for taking pictures of the mother and determining a relative position between the mother and the one or more feeders, wherein the predetermined condition occurs when the relative position indicates that the likely action event is a false positive as taught by Mikkelsen because doing so would have provided a warning system with a camera in communication with the processor for taking pictures determining a relative position between the mother and one or more feeders, wherein the predetermined condition occurs when the relative position indicates no movement of the mother in the farrowing pen in order for farmers to be able reduce piglet mortality in a cost-efficient manner.  

8. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Schaphorst (US Patent Publication 2004/010710), Hsu (US Patent Publication 2003/0125946), Walker, II et al. (US Patent Publication 2010/0000395) and Yamabe (US 2012/0130711).
a. Regarding claim 11, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1 having the vibratory signal from the vibratory detector [at least one microphone (2, 3), claim 1]. De Wit in view of Lareau does not specifically teach an analog-to-digital converter (“ADC”) for digitizing the vibratory signal from the vibratory detector and creating a digitized vibratory signal and a time-to-frequency domain (“TFD”) converter for converting the digitized vibratory signal to a frequency domain representation of the digitized vibratory signal, a clock for providing a timing information for the frequency domain representation of the digitized vibratory signal, the frequency domain representation of the digitized vibratory signal comprises at least one chosen from an average sound pressure level, a peak sound pressure level, the timing information, a plurality of frequency bands, an average magnitude of the plurality of frequency bands, and a peak magnitude of the plurality of frequency bands [spectral analysis unit 41 determines the spectral parameters of each phrase. Such parameters may include duration of the phrase (or the starting time and ending time of each phrase), the lowest frequency, the highest frequency, the average frequency, the median frequency, and the dominant frequency of the phrase [0032]]. 
Schaphorst teaches an analog-to-digital converter (“ADC”) 7 [the analog signal from the microphone is fed to analog-to-digital converter 7, [0025]] for digitizing the vibratory signal from the vibratory detector and creating a digitized vibratory signal and a time-to-frequency domain (“TFD”) converter 41 for converting the digitized vibratory signal to a frequency domain representation of the digitized vibratory signal [a spectral analysis unit 41, which takes the outputs of the comb filter and determines the spectral parameters of each phrase. Such parameters may include duration of the phrase (or the starting time and ending time of each phrase), the lowest frequency, the highest frequency, the average frequency, the median frequency, and the dominant frequency of the phrase [0032]], a clock 9 for providing a timing information for the frequency domain representation of the digitized vibratory signal [electronic clock 9 places markers on the stored signal [0025]; an electronic clock, disposed in at least one of the spectral analysis unit, the phrase recognition unit, and the song/call recognition unit, for identifying a time at which a particular sound was received, claim 14] for the purpose of providing for automatically identifying animal sounds without excessively complex computations by digitizing the vibratory analog signal from the vibratory detector with an analog-to-digital converter connected to a digital audio storage device and an apparatus which implements recognition through identification and analysis of patterns of phrases.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau to include an analog-to-digital converter (“ADC”) for digitizing the vibratory signal from the vibratory detector and creating a digitized vibratory signal and a time-to-frequency domain (“TFD”) converter for converting the digitized vibratory signal to a frequency domain representation of the digitized vibratory signal as taught by Schaphorst because doing so would have provided for automatically identifying animal sounds without excessively complex computations by digitizing the vibratory analog signal from the vibratory detector with an analog-to-digital converter connected to a digital audio storage device and an apparatus which implements recognition through identification and analysis of patterns of phrases.
De Wit in view of Lareau and Schaphorst does not specifically teach the frequency domain representation of the digitized vibratory signal comprises an average target magnitude comprising an average magnitude of a predefined targeted band of frequencies. Hsu teaches the frequency domain representation of the digitized vibratory signal [an animal voice is converted into a target signal [0014]] comprises an average target magnitude comprising an average magnitude [parameter can be obtained by a method of AMDF (Average Magnitude Difference Function), auto-correlation, and FFT(Fast Fourier Transform) [0017]] of a predefined targeted band of frequencies [a plurality of sample parameter vectors extracted from a plurality of known animal voices [0016]] for the purpose of providing for animal voice recognition by extracting a parameter of a voice converted into a target signal comprising an average magnitude of a predefined targeted band of frequencies by a method of Average Magnitude Difference Function and comparing with a plurality of known animal voice parameters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau and Schaphorst to include the frequency domain representation of the digitized vibratory signal comprises an average target magnitude comprising an average magnitude of a predefined targeted band of frequencies as taught by Hsu because doing so would have provided for animal voice recognition by extracting a parameter of a voice converted into a target signal comprising an average magnitude of a predefined targeted band of frequencies by a method of Average Magnitude Difference Function and comparing with a plurality of known animal voice parameters.
De Wit in view of Lareau, Schaphorst, and Hsu does not specifically teach the processor calculates a relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal, and wherein the action event comprises the peak magnitude of the plurality of frequency bands being a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal. 
Walker II teaches processor 38 calculates a relative magnitude [a relative magnitude relationship between a peak magnitude for a fundamental note and its harmonics may be used to distinguish the presence of a note in an audio signal [0058]] of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal [A plurality of sets of frequency domain representations of the audio signal over time are generated [0058]], and wherein the likely action event comprises the peak magnitude of the plurality of frequency bands being a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal [a relative magnitude relationship between a peak magnitude for a fundamental note and its harmonics may be used to distinguish the presence of a note in an audio signal [0058]] for the purpose of providing for detecting a vibratory signal of interest in an audio signal by generating a plurality of frequency domain representations of the audio signal over time and a relative magnitude relationship between a peak magnitude is used to distinguish the presence of the signal of interest in the audio signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by De Wit in view of Lareau, Schaphorst, and Hsu to include the processor calculates a relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal, and wherein the likely action event comprises the peak magnitude of the plurality of frequency bands being a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal as taught by Walker II because doing so would have provided for detecting a vibratory signal of interest in an audio signal by generating a plurality of frequency domain representations of the audio signal over time and a relative magnitude relationship between a peak magnitude is used to distinguish the presence of the signal of interest in the audio signal.
De Wit in view of Lareau, Schaphorst, Hsu, and Walker II does not specifically teach a peak energy of the frequency domain representation of the digitized vibratory signal is a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal, and an average amplitude of the frequency domain representation of the digitized vibratory signal is a percent greater than an average amplitude for a plurality of prior frequency domain representations of the digitized vibratory signal. Yamabe teaches a peak energy of the frequency domain representation of the digitized vibratory signal is a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal [determine whether an energy ratio is higher than a specific first threshold level, the energy ratio being a ratio of each spectral energy of the spectral pattern to subband energy in a subband that involves the spectrum, the subband being involved in a plurality of subbands into which the specific frequency band is separated with a specific bandwidt, claim 1; derives subband energy per subband based on the energy obtained by multiplying average energy by an adjusting value of 1 or smaller [0057]; the reason for multiplication of the average energy by the adjusting value is that the energy of voices is relatively greater than that of noises, and hence subband energy cannot be correctly derived if the energy of voices is included in the subband energy derivation [0057]] and an average amplitude of the frequency domain representation of the digitized vibratory signal is a percent greater than an average amplitude for a plurality of prior frequency domain representations of the digitized vibratory signal [Not only the spectral energy, the frequency averaging unit 126 can treat the maximum or average amplitude (the absolute value) of spectra for a smaller computation load, [0036]] for the purpose of providing for accurately detecting a vibratory signal of interest from an audio signal even if there is relatively much noise by adjusting the value of the energy of the signal to be relatively greater than that of noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by De Wit in view of Lareau, Schaphorst, Hsu, and Walker II to include a peak energy of the frequency domain representation of the digitized vibratory signal is a multiple of the relative magnitude of the plurality of frequency bands from the frequency domain representation of the digitized vibratory signal and an average amplitude of the frequency domain representation of the digitized vibratory signal is a percent greater than an average amplitude for a plurality of prior frequency domain representations of the digitized vibratory signal as taught by Yamabe because doing so would have provided for accurately detecting a vibratory signal of interest from an audio signal even if there is relatively much noise by adjusting the value of the energy of the signal to be relatively greater than that of noise.

9. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Paul et al. (US Patent Publication 2009/0191521).
a. Regarding claim 12, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1 wherein the pattern of possible action events [an acoustic signal from said microphone corresponding to a stored comparison noise signal, claim 1; noise detector 4 which, out of the noises picked by the microphones, filters only the noise to which it is set, col. 2 lines 67-68, col. 3 line 1] is a feeder squeal event [a specific cry or to release specific noises known to hog breeders as the "shoats death cry." Col. 1 lines 48-50].
De Wit in view of Lareau does not specifically teach a predetermined average number of cycles per second, wherein each cycle comprising a squeal event and a non-squeal event wherein the predetermined number of cycles further comprises an average ratio of the squeal event to the non-squeal event is at least one and a peak length of one of the predetermined number of cycles is less than 1.5 times a length of an average of each of the feeder squeal event and the feeder non-squeal event in the predetermined number of cycles.
 Paul teaches a predetermined average number of cycles per second, wherein each cycle comprising a squeal event and a non-squeal event [A vocalization is marked as a squeal if the pitch is more than 600 Hz (it could go up to 3000 Hz). Similarly, growls are vocalizations which have pitch lower than 250 Hz [0205]; Pitch analysis: Pitch is used to detect squeals [0205]; Segments having a pitch between 250 to 600 Hz may be classified as a vocalization. Segments having a pitch of more than 600 Hz may be classified as a cry or squeal, and a pitch of less than 250 Hz may be classified as a growl [0123]] wherein the predetermined number of cycles further comprises an average ratio of the squeal event to the non-squeal event is at least one and a peak length of one of the predetermined number of cycles is less than 1.5 times a length of an average of each of the feeder squeal event and the feeder non-squeal event in the predetermined number of cycles [classifying segments that include a burst of energy having a first spectral peak above a pre-set threshold as a cry. In some embodiments, the pre-set threshold is 1500 Hz based on characteristics common in cries [0120]; Segments having a pitch of more than 600 Hz may be classified as a cry or squeal, and a pitch of less than 250 Hz may be classified as a growl [0123]] for the purpose of providing for automated analysis of vocalization where a predetermined average number of cycles per second with each cycle comprising a squeal event and a non-squeal event is used to detect squeals. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau to include a predetermined average number of cycles per second, wherein each cycle comprising a squeal event and a non-squeal event wherein the predetermined number of cycles further comprises an average ratio of the squeal event to the non-squeal event is at least one and a peak length of one of the predetermined number of cycles is less than 1.5 times a length of an average of each of the feeder squeal event and the feeder non-squeal event in the predetermined number of cycles as taught by Paul because doing so would have provided for automated analysis of vocalization where a predetermined average number of cycles per second with each cycle comprising a squeal event and a non-squeal event is used to detect squeals.
De Wit in view of Lareau and Paul does not specifically teach the predetermined average number of cycles per second is at least five-sixths and less than or equal to two-and-one-half, for a period of time not less than five seconds and not more than fifteen seconds. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau and Paul to include the predetermined average number of cycles per second is at least five-sixths and less than or equal to two-and-one-half, for a period of time not less than five seconds and not more than fifteen seconds because doing so would have provided a suitable range of predetermined average number of cycles per second to detect squeals from the profusion of noises arising in a breeding stall of a hog breeding operation and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
  
10. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Touchton et al. (US Patent Publication 2014/0174376).
a. Regarding claim 13, de Wit in view of Lareau teaches (references to Lareau) the warning system of claim 1 having warning device 5 [a warning unit (5) activated by the pulse released by said noise detector (4), claim 1]. De Wit further teaches warning device 5 is a wearable worn by the mother 7 [warning unit may be in the form of a belt 5a carried by the animal 7, col. 3 lines 4-5], wherein the output is a multi-stage output wherein a first stage output is an initial irritation to the mother [a source electric current whereby the dam receive a shock, claim 11], wherein a second stage output is a stronger irritation [the shock intensity of the warning unit be adjustable, so that the shock may be matched with the individual constitution of a dam, col. 2 lines 38-39] wherein the irritation is a vibration or electrical impulse [a source electric current whereby the dam receive a shock, claim 11]. 
De Wit in view of Lareau does not specifically teach the warning device comprises a bi-directional transceiver for communication with the processor for communicating to the processor an “I'm Okay” signal indicative of the warning device functioning properly, wherein the I'm Okay signal provides a confirmation to the processor that the action event was received and the output in response to the action event was provided to the mother, and wherein the I'm Okay signal includes a low battery status alert.
Touchton teaches warning device comprises a bi-directional transceiver 100 [transceiver unit 100 will function to detect the distance and apply a control stimulus, such as an electrical shock [0046]] for communication with the processor [the base station circuitry 400 [0067]] for communicating to the processor [signal communication between the animal transceiver unit 100 and the base transceiver unit 400 [0044]] an “I'm Okay” signal indicative of the warning device functioning properly, wherein the I'm Okay signal provides a confirmation to the processor that the action event was received and the output in response to the action event was provided to the mother [provide an audible signal at the base unit to reflect that a stimulus, such as a shock or audible alarm, has been administered by the collar unit 100 [0056]], and wherein the I'm Okay signal includes a low battery status alert [base 400 determines if collar 100 is transmitting an alert condition signal. These conditions may include any information from the collar 100 that may be of interest to the user, such as a low battery level, a lost signal between base 400 and collar 100, or a collar located outside of the previously determined maximum distance. It may also be a condition detected by the base, such as a loss of communication between base 400 and collar 100 [0085]] for the purpose of providing a warning system with a bi-directional transceiver for placement on an animal for providing a stimulus to the animal in response to an action event, communicating to the processor confirmation that the action event was received, that a stimulus such as a shock has been administered, and a low battery status signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a warning device that comprises a bi-directional transceiver for communication with the processor for communicating to the processor an “I'm Okay” signal indicative of the warning device functioning properly, wherein the I'm Okay signal provides a confirmation to the processor that the action event was received and the output in response to the action event was provided to the mother, and wherein the I'm Okay signal includes a low battery status alert as taught by Touchton because doing so would have provided the warning system with a bi-directional transceiver for placement on an animal for providing a stimulus to the animal in response to an action event, communicating to the processor confirmation that the action event was received, that a stimulus such as a shock has been administered, and a low battery status signal.  

11. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Turnbull et al. (US 6,681,023) and Chu et al. (US 5,778,082).
a. Regarding claim 14, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1 having vibratory detector comprising two microphones 2, 3 [at least one microphone (2, 3), claim 1] and processor 4.  
De Wit in view of Lareau does not specifically teach a portable housing for the vibratory detector and the processor, wherein the portable housing comprises of a waveguide, and where the vibratory detector comprises two microphones positioned in the waveguide, and the waveguide comprises of a recessed area converging on a front surface in a front of the waveguide and a left wall and a right wall with each of the left wall and the right wall at an angle with respect to the front surface.
Turnbull teaches portable housing for the vibratory detector and the processor, wherein the portable housing comprises of a waveguide [a housing which is formed from a pair of guide members. It is believed that the pair of guide members act as a wave guide, col. 2 lines 23-25], and where the vibratory detector comprises two microphones positioned in the waveguide [diaphragms of two micro phones (14) are positioned as close as possible, col. 11 lines 15-16] and the waveguide comprises of a recessed area converging on a front surface in a front of the waveguide and a left wall and a right wall [a pair of spaced apart side walls extending from said first guide member to said second guide member, and from said sound wave entrance port toward said transducer, said first guide member, said second guide member and said pair of side walls, in combination, forming said sound channel, claim 4] with each of the left wall and the right wall at an angle with respect to the front surface for the purpose of providing a housing formed from a pair of guide members that act as a wave guide with two microphones positioned in the waveguide which channels sound past the microphones so sound waves do not bounce or reflect back for a more defined and controllable pickup pattern and exceptional acoustic gain in varied recording environments. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau to include a portable housing for the vibratory detector and the processor, wherein the portable housing comprises of a waveguide, and where the vibratory detector comprises two microphones positioned in the waveguide, and the waveguide comprises of a recessed area converging on a front surface in a front of the waveguide and a left wall and a right wall as taught by Turnbull because doing so would have provided a housing formed from a pair of guide members that act as a wave guide with two microphones positioned in the waveguide which channels sound past the microphones so sound waves do not bounce or reflect back for a more defined and controllable pickup pattern and exceptional acoustic gain in varied recording environments.  
De Wit in view of Lareau and Turnbull does not specifically teach the left wall and the right wall at substantially near a forty five degree angle with respect to the front surface and a depth of the recessed area of substantially near 2.5 inches. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau and Turnbull to include left and right walls at substantially near a forty five degree angle and a recessed area depth substantially near 2.5 inches because doing so would have provided a suitably dimensioned housing for the vibratory detector to detect squeals from the profusion of noises arising in a breeding stall of a hog breeding operation and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
De Wit in view of Lareau and Turnbull does not specifically teach the processor further determines a time difference of arrival between the vibratory signal arriving at each of the two microphones to determine a relative position of at least one of the feeders with respect to the two microphones.
Chu teaches processor [an appropriately programmed processor such as a microprocessor, col. 2 lines 50-51] further determines a time difference of arrival between the vibratory signal arriving at each of the two microphones [two microphones A and B receiving acoustic signals from a source C, where the microphones A and B are separated by a distance D, col. 8 lines 28-30] to determine a relative position with respect to the two microphones [generating delays corresponding to the difference of arrival times of signals at the additional pairs of microphones according to the method described above. The multiple time delays may then be used, according to known techniques, to determine the direction or location of the source 2, col. 8 lines 36-41] for the purpose of providing for using a pair of spatially separated microphones to obtain the location of acoustic signals from a common sound source when it is desirable to identify the position of the sound source. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by De Wit in view of Lareau and Turnbull to include the processor that determines a time difference of arrival between the vibratory signal arriving at each of the two microphones to determine a relative position with respect to the two microphones as taught by Chu because doing so would have provided for using a pair of spatially separated microphones to obtain the location of acoustic signals from a common sound source when it is desirable to identify the position of the sound source.

12. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Bar-Shalom et al. (US 6,535,131) and Kellogg (US 585,525).
a. Regarding claim 15, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1 having vibratory detector 2, 3 [at least one microphone (2, 3), claim 1]. De Wit in view of Lareau does not specifically teach the vibratory detector is in direct contact with the mother. Bar-Shalom teaches vibratory detector 126 is in direct contact with the mother [microphone 126 is placed in proximity to a delivering animal, or physically mounted thereon or implanted therein, col. 6 lines 2-4] for the purpose of providing a vibratory detector in direct contact with the mother for automatically identifying when an animal is in distress by receiving a sound pattern produced near the selected animal so a warning signal may automatically be sent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau to include the vibratory detector in direct contact with the mother as taught by Bar-Shalom because doing so would have provided a vibratory detector in direct contact with the mother for automatically identifying when an animal is in distress by receiving a sound pattern produced near the selected animal so a warning signal may automatically be sent.
De Wit in view of Lareau and Bar-Shalom does not specifically teach the vibratory detector is a stethophone. Kellogg teaches the vibratory detector is a stethophone [In view of the leading function of the instrument it is commonly designated as a “stethophone.', col. 2 lines 101-103] for the purpose of providing an improved attachment for auditory instruments for increasing both the volume and delicacy of transmitted sound-waves. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the warning system taught by de Wit in view of Lareau and Bar-Shalom to include the vibratory detector that is a stethophone as taught by Kellogg because doing so would have provided an improved attachment for auditory instruments for increasing both the volume and delicacy of transmitted sound-waves.

13. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Lareau (US Patent Publication 2007/0221137) as applied to claim 1 above, and further in view of Toth (US Patent Publication 2015/0097668).
a. Regarding claim 16, de Wit in view of Lareau teaches (references to de Wit) the warning system of claim 1, wherein warning device 5 is a wearable worn by the mother 7 [warning unit may be in the form of a belt 5a carried by the animal 7, col. 3 lines 4-5]. de Wit in view of Lareau does not specifically teach the warning device is a wearable attached to the mother by an adhesive. Toth teaches warning device 12 is a wearable attached to the mother by an adhesive [module 12 generally comprises a single housing arranged to be carried on the animal using suitable adhesive for attachment externally on the skin at a location between the shoulder blades of the animal [0037]] for the purpose of providing a warning system with a sensor carried on the animal using suitable adhesive for attachment externally on the skin to determine a current position of the animal and send an alert if an alarm condition has been determined.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a wearable attached to the mother by an adhesive as taught by Toth because doing so would have provided a warning system with a sensor carried on the animal using suitable adhesive for attachment externally on the skin to determine a current position of the animal and send an alert if an alarm condition has been determined.  

14. 	Claims 20-22 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Thörn (US Patent Publication 2020/0043309). 
a. Regarding claim 20, de Wit teaches a warning system for preventing injury to feeders by a mother in an animal farrowing location [preventing shoats from being crushed to death in hog breeding operations, claim 1], the system comprising a detector 2, 3 for detecting a signal from one or more feeders [at least one microphone (2, 3), claim 1]; a processor 4 in communication with the detector configured with pre-recorded action events and for comparing the signal with the pre-recorded action events and determining a likely action event [an acoustic signal from said microphone corresponding to a stored comparison noise signal, claim 1; noise detector 4 which, out of the noises picked by the microphones, filters only the noise to which it is set, col. 2 lines 67-68, col. 3 line 1; a specific cry or to release specific noises known to hog breeders as the "shoats death cry." Col. 1 lines 48-50]; and a warning device 5 in communication with the processor for providing an output in response to the likely action event [a warning unit (5) activated by the pulse released by said noise detector (4), claim 1].
De Wit does not specifically teach an artificial intelligence module and a library of pre-recorded action events for comparing the signal with the library of pre-recorded action events. Thörn teaches an artificial intelligence module [use machine learning to classify the recorded sound emitted by the animal [0139]] and a library of pre-recorded action events for comparing the signal with the library of pre-recorded action events [comparing one or more sound characteristics of the recorded sound with the historic sound data comprised in the database 106 [0104]] for the purpose of providing improved accuracy in a system for monitoring the status of an animal with an artificial intelligence module and a library of pre-recorded action events for comparing one or more sound characteristics of a recorded animal sound with the pre-recorded historic sound data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit to include an artificial intelligence module and a library of pre-recorded action events for comparing the signal with the library of pre-recorded action events as taught by Thörn because doing so would have provided improved accuracy in a system for monitoring the status of an animal with an artificial intelligence module and a library of pre-recorded action events for comparing one or more sound characteristics of a recorded animal sound with the pre-recorded historic sound data.  
b. Regarding claim 21, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim 20 having detector 2, 3 [at least one microphone (2, 3), claim 1]. De Wit in view of Thörn does not specifically teach the detector is a visual detector for detecting a visual signal. Thörn teaches visual detector 318 for detecting a visual signal [camera 318 may be configured to capture images of a scene comprising the animal [0119]] for the purpose of providing improved accuracy in a system for monitoring the status of an animal with a visual detector configured to capture images of the animal for identifying action behavior of the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Thörn to include a visual detector for detecting a visual signal as taught by Thörn because doing so would have provided improved accuracy in a system for monitoring the status of an animal with a visual detector configured to capture images of the animal for identifying action behavior of the animal.  
c. Regarding claim 22, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim 20, wherein the detector is a vibratory detector for detecting a vibratory signal 2, 3 [at least one microphone (2, 3), claim 1].
d. Regarding claim 32, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim 20, wherein the at least one characteristic of the signal comprises at least one chosen from a frequency and a magnitude of the signal [a specific frequency of the noise detector is used as a control frequency. The noises are picked up by appropriate microphones, and are passed to the noise detector. As soon as the acoustic frequency to which it is set occurs, the said noise detector releases an electrical pulse which actuates a suitable warning unit, col. 1 lines 59-64].

15. 	Claims 23, 24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Thörn (US Patent Publication 2020/0043309) as applied to claim 20 above, and further in view of Lareau (US Patent Publication 2007/0221137). 
a. Regarding claim 23, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim 20 having processor 4 and warning device 5. De Wit in view of Thörn does not specifically teach at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition. Lareau teaches at least one false positive sensor [motion detector 60 [0027]] in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1] for the purpose of providing a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Thörn to include at least one false positive sensor in communication with either the processor or the warning device or both of the processor and the warning device for stopping the output from the warning device upon a predetermined condition as taught by Lareau because doing so would have provided a warning system for preventing injury to feeders by a mother with a sensor in communication with the processor and the warning device for stopping the output from the warning device so the warning device will not operate when motion of the sow ceases.
b. Regarding claim 24, de Wit in view of Thörn and Lareau teaches (references to de Wit) the warning system of claim (23, see 112b rejection above) having the output from warning device 5 for a health or safety of the mother. De Wit in view of Thörn and Lareau teaches (references to Lareau) the warning system of claim (23, see 112b rejection above) having at least one false positive sensor [motion detector 60 [0027]] for stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1]. De Wit in view of Thörn and Lareau does not specifically teach the at least one false positive sensor comprises of a discrete switch for stopping the output from the warning device. It would have been an obvious design choice before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Lareau to include a discrete switch because doing so would have provided the control circuit/processor with an electrical component to disconnect or connect conducting paths.
c. Regarding claim 26, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim (23, see 112b rejection above) having a transceiver in communication with processor 4 and in communication with a separate warning system 5 [connection between the microphone or microphones 2, 3 and the noise detector 4, and/or the connection between the detector 4 and the warning unit 5, may be effected without wires, for example by radio waves, col. 3 lines 12-16] for detecting a vibratory signal from one or more separate feeders in a separate location [used for a plurality of farrowing pens, col. 3 lines 20-21; to provide a detector for each pen col. 2 line 6]. De Wit in view of Thörn and Lareau teaches (references to Lareau) the warning system of claim (23, see 112b rejection above) having at least one false positive sensor [motion detector 60 [0027]] in communication with the processor and the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1].

16. 	Claims 25 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Wit et al. (US 4,651,677) in view of Thörn (US Patent Publication 2020/0043309) and Lareau (US Patent Publication 2007/0221137) as applied to claim 23 above, and further in view of Hotchkin (2019/0125509).
a. Regarding claim 25, de Wit in view of Thörn teaches (references to de Wit) the warning system of claim (23, see 112b rejection above) having the output from warning device 5. De Wit in view of Thörn and Lareau teaches (references to Lareau) the warning system of claim (23, see 112b rejection above) having at least one false positive sensor [motion detector 60 [0027]] wherein no movement of the mother within a predetermined period of time [the control means may utilize timers such that the air will continue blowing for a preset time after detection of movement [0010]] is the predetermined condition for stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1].
De Wit in view of Thörn and Lareau does not specifically teach an accelerometer worn by the mother wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition. Hotchkin teaches accelerometer 23 [position sensor 23 corresponds to a three-axis accelerometer, from which a change in position is determined [0068]] worn by mother 15 [smartphone 10 is attached to the body of the mare 15 [0054]; smartphone 10 comprises position sensor 23 [0052]] wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition [position sensor 23  can distinguish movement corresponding to the mare 15 lying down [0068]; smartphone 10 is configured to ensure that the sensor(s) 23, 24 are producing measurements that satisfy the predetermined criteria for at least a specified time. In this way, the chance of spurious measurements not associated with the mare 15 lying down is reduced [0071]] for the purpose of providing a warning system with an accelerometer configured to detect no movement of the mother for at least a specified time prior to the likely action event to reduce the chance of spurious measurements. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Thörn and Lareau to include an accelerometer worn by the mother wherein no movement of the mother within a predetermined period of time prior to the likely action event is the predetermined condition as taught by Hotchkin because doing so would have provided a warning system with an accelerometer configured to detect no movement of the mother for at least a specified time prior to the likely action event to reduce the chance of spurious measurements.
b. Regarding claim 30, de Wit in view of Thörn and Lareau teaches (references to Lareau) the warning system of claim (23, see 112b rejection above) having the predetermined condition for stopping the output from the warning device [a control circuit operative to stop the blower when motion ceases, abstract; control means operative to stop said blower when said motion ceases, claim 1]
De Wit in view of Thörn and Lareau does not specifically teach a thermometer worn by the mother for determining a temperature of the mother and wherein the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold. Hotchkin teaches a thermometer 30 worn by the mother for determining a temperature of the mother 15 [auxiliary device 30 is a mare temperature sensor for measuring the body temperature of the mare 15, and is attached to the mare 15 [0086]] and the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold [receiving auxiliary information from one or more local auxiliary devices; determining that the received auxiliary information meets predetermined auxiliary criteria associated with the auxiliary information; and in response, communicating, at least in part via a public mobile telecommunications communication network, to one or more receiver devices a message indicative of identification of the predetermined auxiliary criteria being met [0015]] for the purpose of providing a warning system with a thermometer worn by the mother for determining that the temperature meets predetermined criteria and in response, communicating a message indicative of identification of the predetermined threshold. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by de Wit in view of Thörn and Lareau to include a thermometer worn by the mother for determining a temperature of the mother and wherein the predetermined condition occurs when the temperature of the mother exceeds a predetermined threshold as taught by Hotchkin because doing so would have provided a warning system with a thermometer worn by the mother for determining that the temperature meets predetermined criteria and in response, communicating a message indicative of identification of the predetermined threshold.


Allowable Subject Matter
17. 	Claims 5, 6, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 27, 28, 29, and 31 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643